DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 3 Jan 2021 (hereafter the “1/3 Reply”) has been entered. 
Claims 1 and 3-21 remain pending.  

Information Disclosure Statement
The IDS filed 3 January 2022 has been considered.  As indicated in the attached signed copy, Citation 10 (US 2016/0312276 A1) has been lined through as a duplicate of Fu et al. (of record and as cited below).

Claim Objections – Withdrawn and New
In light of amendments to Claims 6 and 15, the previous objections to the claims have been withdrawn. 

Claim Interpretation
Claim 1 has been amended to recite “target-specific barcoded amplicons” (see lines 18 and 20).  A review of the instant application as filed found no express definition for the term “target-specific” despite multiple instances of the term used as an adjective or modifier of nouns such as “sequence”, “primer” and “barcode”.  But no instance of its use in relation to an “amplicon” was found.  With consideration of the term’s use, the broadest reasonable interpretation of a “target-specific barcoded amplicon” is as an “amplicon” that contains at least one “target-specific” sequence while being open to the presence of additional sequence(s).  This interpretation is consistent with Claim 1’s express requirement for production of the “target-specific barcoded amplicons” by PCR that includes use of “primers capable of hybridizing to the first universal sequence, or a complement thereof” (see lines 19-22).

And as previously noted, Claim 1, lines 4, 14-15, 15-16 and 20, and Claim 6, lines 2 and 3, includes recitation of the phrase “capable of hybridizing to”.  The broadest reasonable interpretation of the phrase is that there exist at least one set of conditions (i.e. of temperature, ionic strength, extent of basepair complementarity, etc) in which one polynucleotide will hybridize to another polynucleotide.  This broad interpretation includes consideration of the instant specification, which provides no express definition for the term “capable of hybridizing” and uses the term in a manner consistent with this interpretation.  

Also, each of Claims 4 and 7 recites the phrase “or products thereof” with respect to a “plurality of barcoded amplicons [containing amplified sequence of a “nucleic acid target]” that are associated with “molecular labels with distinct sequences”.  The broadest reasonable interpretation of an embodiment of the “products thereof” is a polynucleotide with the “molecular labels with distinct sequences” and the barcoded, amplified sequence of a “nucleic acid target”.  One specific embodiment of such a “product” is one strand of an amplicon that was not used as a template in the last amplification cycle in generating a “plurality of barcoded amplicons”.  
This is the necessary interpretation because otherwise, the “products” would not fulfill the requirement of “indicates the copy number of the nucleic acid target in the sample” in each claim.  

Also, the recitation of “optionally” in Claim 15 is interpreted as presenting features that are not necessarily present in all embodiments encompassed by the scope of the claim.  More specifically, the B cells and T cells in Claim 15 are not features present in all embodiments of Claim 15 comprising “immune cells”.   

Also, Claim 21 recites “obtaining sequence information of the third plurality of barcoded amplicons, or products thereof” (see lines 1-2) where the act of “obtaining sequence information of” is not defined in the instant specification.  The specification does, however, include multiple instances of the term “obtaining sequencing data of”, and the two terms appear to be synonyms.  This interpretation is consistent with the two instances of “obtaining sequence information” in ¶¶0013 and 0316, where both are related to “attaching sequencing adaptors” (which is also recited in Claim 21).  
Thus the broadest reasonable interpretation of the term “obtaining sequence information of” is as equivalent to “obtaining sequencing data of”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  The step of “detecting molecular labels with distinct sequences associated with the [ ] plurality of barcoded amplicons[ ] wherein the number of the molecular labels detected indicates the copy number of the nucleic acid target in the sample” is recited in each of Claims 4 and 7, where mental processes involving observation, evaluation and/or opinion are abstract ideas used in performing the act of “detecting” (e.g. by counting the number of molecular labels with distinct sequences).  
The inclusion of Claim 5 is due to its dependency from Claim 4.  Additionally, it is noted that each of dependent Claims 4 and 7 are interpreted as further comprising the above quoted step relative to Claim 1, from which each claim depends.  
These judicial exceptions are not integrated into a practical application because there are no steps beyond the “contacting”, “extending”, second “contacting”, second “extending”, “amplifying” and “synthesizing” in Claim 1 (from which Claim 4 depends), and no steps beyond the “contacting”, “extending”, second “contacting”, second “extending”, “amplifying” and “synthesizing” in Claim 1 with the additional “amplifying” step in Claim 6 (from which Claim 7 depends).  
These prior steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i) and both Claims 4 and 7, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps of “contacting”, “extending”, second “contacting”, second “extending” and “amplifying” therein are only directed to acts for generating or producing “the first plurality of barcoded amplicons” for “detecting” in each of Claims 4 and 7.  Additionally regarding i), the last step of “amplifying” in Claim 1 is unrelated to the step of “detecting” in each of Claims 4 and 7, while the additional second “amplifying” step in Claim 6 is unrelated to the step of “detecting” in Claim 7.  
Moreover, the prior steps in Claims 1 and 6 are the routine methodology of preparing nucleic acids for sequencing as taught by Fu et al. (US 2016/0312276 A1) as previously cited and as applied below.    
Accordingly, Claims 4-5 and 7 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to the claims, the previous rejections of Claims 1, 3-5, and 9-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
In light of amendments to the claims, the previous rejection of Claims 1, 3-5, and 9-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
In light of amendments to the claims, the previous rejections of Claims 4 and 7 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, have been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claim 14 has been amended to recite “comprising:  contacting additional random primers with the plurality of first strand barcoded polynucleotides...” (emphasis added) followed by steps of “extending” and “amplifying” (see lines 8-12 of Claim 14).  That “plurality of first strand barcoded polynucleotides” is produced by the first two steps of “contacting” and “extending” in Claim 1 (see lines 3-8), which “generate a plurality of first strand barcoded polynucleotides” (see line 8).  
And so the three steps of “contacting”, “extending” and “amplifying” in Claim 14 are similar to the steps of second “contacting”, second “extending” and “amplifying” steps in Claim 1 (see lines 9-17).  
The above is consistent with the following passage from the instant specification:
“[i]n some embodiments, the plurality of first strand barcoded polynucleotides can be reused as a template for additional extension and/or amplification reactions (following the random priming and extension). The method can comprise repeating the steps of contacting random primers with the plurality of first strand barcoded polynucleotides, extending the random primers hybridized to the plurality of first strand barcoded polynucleotides, and amplifying the plurality of extension products” (emphasis added; see pg 100, ¶0316), 

which does not use the term “additional random primers”.  
With consideration of the above, it is unclear whether “additional random primers” in Claim 14 refers to (A) “random primers” that were previously added (in excess) during the second “contacting” step of Claim 1, but not used up in the second “extending” step therein, or to (B) other “random primers” that are added as provided by Claim 14.  This ambiguity renders Claim 14 unclear as to whether adding “additional random primers” is a requirement of the claim.  
Additionally, it is noted that in possibility (A), embodiments of Claim 1 include methods wherein the steps of Claim 14 would occur during the conditions of the “amplifying” and “synthesizing” steps of Claim 1 (see lines 14-22).  Thus the ambiguity of whether Claim 14 is directed to possibility (A) creates further ambiguity regarding whether Claim 14 further limits Claim 1.  
In light of the above, Claim 14 is indefinite. 
It is also noted that in both possibility (A) and (B), embodiments of Claim 14 include methods wherein the three steps thereof may occur at any point after the first two steps (lines 3-8) of Claim 1.  Thus embodiments of Claim 14 include methods where the steps of Claim 14 occur before, during, or after the second “extending” step (lines 12-13) in Claim 1; before, during, or after the “amplifying” step (lines 14-17) in Claim 1; and before, during, or after the “synthesizing” with PCR step (lines 18-22) in Claim 1.  And so at least in embodiments after either the “amplifying” or the “synthesizing” steps of Claim 1, the “additional random primers” of Claim 14 would also be contacted with the “extension products” (of the second “extending” step), the amplicons (produced by the “amplifying” step), and the PCR-based amplicons (produced by the “synthesizing” step).  Depending on the numbers and sequences/sizes of those “extension products” and amplicons, the amount of “random primers” in possibility (A) may be insufficient to provide a reasonable expectation of successfully performing the steps of Claim 14.  Relatedly, the amount of “random primers” added by possibility (B) should be sufficiently large in order to provide a reasonable expectation of successfully performing the steps of Claim 14.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, Claim 14 is interpreted as encompassing possibility (B) above because it is most consistent with the quoted passage from ¶0316.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The inclusion of Claims 3-21 is due to their dependencies from Claim 1.
This rejection has not been previously presented.
Claim 1 is interpreted as presenting six (6) active steps, which are “contacting copies…” (in lines 3-6), “extending the plurality…” (in lines 7-8), “contacting random primers…” (in lines 9-11), “extending the random primers…” (in lines 12-13), “amplifying the plurality of extension products” (in lines 14-17), and “synthesizing a plurality of target-specific barcoded amplicons…” (in lines 18-22).
The second step of “extending the plurality…” (in lines 7-8) generates “a plurality of first strand barcoded polynucleotides” that is used in the sixth step of “synthesizing a plurality of target-specific barcoded amplicons [by] PCR amplification using primers capable of hybridizing to the first universal sequence, or a complement thereof, and a target-specific primer” (emphasis added; see esp. lines 19-22).  
Using Fu et al. (US 2016/0312276 A1; cited in IDS filed 6/26/2020 and as previously applied under 35 U.S.C. 103) and with a polyadenylated mRNA molecule as the “nucleic acid target” of Claim 1, Figure 3 of Fu et al. teach a method for preparing a library of cDNA molecules that includes the following:  
hybridizing polyadenylated mRNA with an oligo dT primer sequence attached to a “stochastic barcode 310”, with a first universal sequence (that is complementary to “U1”), attached to a solid support 312 (see e.g. FIG 3, first sheet), which corresponds to the first step of “contacting copies…” in Claim 1 because the attached oligonucleotide is an “oligonucleotide barcode” of the claim, the universal sequence (that is complementary to “U1”) is a “first universal sequence” of the claim, the stochastic barcode (see e.g. ¶¶0073-0074 of Fu et al.) is “a molecular label” of the claim, and the oligo dT is “a target-binding region” of the claim; 
followed by a “reverse transcription reaction 335” to extend the oligo dT sequence and generate a first cDNA strand “340” by primer extension using the mRNA as the template (see e.g. FIG 3, first sheet, upper half; and pg 25, ¶0186), which corresponds to the second step of “extending the pluralities…” in Claim 1 (see also pgs 23-25, ¶0176 to ¶0189; FIG 5; and pg 26, ¶0198).  
The resulting plurality of reverse transcribed strands are “first strand barcoded polynucleotides” of Claim 1 (see line 8) and they have “U1” universal sequence and the “310” molecular barcode at the 5’ end of the strand, with the complement of the non-polyadenylated RNA sequence to the 3’ end of the strand.  A depiction of an embodiment of that strand in Figure 5 of Fu et al. is reproduced as follows:

    PNG
    media_image1.png
    82
    699
    media_image1.png
    Greyscale

If the above is contacted with “primers capable of hybridizing to the first universal sequence, or a complement thereof, and a target-specific primer” as recited in the sixth step of Claim 1.  Among those three primer possibilities, only a primer “capable of hybridizing to the first universal sequence” can hybridize to that strand.  And extension of that primer will be in the direction of the bead in the above depiction.  As such, that primer cannot be used in “PCR amplification” to produce “target-specific barcoded amplicons” as required by Claim 1.  
The second possibility, of “a complement” of a primer “capable of hybridizing to the first universal sequence”, will not hybridize to the universal sequence in the above depiction because that “complement” would be the universal sequence itself.  
And the third possibility, of a “target-specific primer” would also not hybridize to the (complementary) copy of the mRNA sequence as depicted above because that primer is complementary to a sequence of the original polyadenylated mRNA “target”.  This is consistent with the instant specification on pg 41, ¶0159, which describes use of reverse transcription to create “a target-barcode conjugate” where reverse transcription is mediated by “an oligo(dT) primer, a random hexanucleotide primer, or a target-specific oligonucleotide primer. [ ] Target-specific oligonucleotide primers typically selectively prime the mRNA of interest” (emphasis added; see also ¶0160).  A skilled artisan would understand this as describing a “target-specific primer” as one which hybridizes to an mRNA molecule (rather than its complement) and can use it as a template for primer extension.
In light of the foregoing, it would require undue experimentation to synthesize “target-specific barcoded amplicons” by “PCR amplification using primers capable of hybridizing to the first universal sequence, or a complement thereof, and a target-specific primer” as encompassed by Claims 1 and 3-21.  

Claim Rejections - 35 USC § 103 – Withdrawn
In light of Applicant arguments, the previous rejection of Claims 1, 3-5, 9-13, 15 and 18-21 under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2016/0312276 A1; cited in IDS filed 6/26/2020), based on the “nucleic acid target” of Claim 1 being an mRNA molecule, has been withdrawn.  
In light of Applicant arguments, the previous separate rejection of Claims 1 and 6-8 under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2016/0312276 A1; cited in IDS filed 6/26/2020) has been withdrawn.  
In light of Applicant arguments, the previous rejection of Claims 1 and 16-17 under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2016/0312276 A1; cited in IDS filed 6/26/2020) and Fu et al. (US 2016/0257993 A1; cited in IDS filed 6/26/2020; hereafter “Fu ‘993”) has been withdrawn.  

Double Patenting – Withdrawn
In light of the interpretation of the claims as reflected in the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph above, the previous provisional rejection of Claims 1, 3-5, 9-13, 15 and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-18 (filed 2/12/2021) in copending Application No. 16/788,743 (hereafter the ‘743 application) in view of Fu et al. (US 2016/0312276 A1) has been withdrawn.  
Similarly, the previous provisional rejection of Claims 6-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-18 (filed 2/12/2021) in copending Application No. 16/788,743 (hereafter the ‘743 application) and Fu et al. (as cited above) has been withdrawn.  
Additionally, the previous provisional rejection of Claims 16-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-18 (filed 2/12/2021) in copending Application No. 16/788,743 (hereafter the ‘743 application), Fu et al. and Fu ‘993 has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635